                 Case 21-1581, Document
    Case 2:17-cv-07020-JS-ARL   Document44,
                                         19008/05/2021, 3151020,
                                               Filed 08/05/21    Page1
                                                              Page 1 of of 2
                                                                        2 PageID #: 1463




MANDATE
                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 5th day of August, two thousand twenty-one,

     ____________________________________

     Thomas Sidik, as Administrator of the Estate of Kristen        ORDER
     A. Sidik, deceased, as Parent and Natural Guardian of          Docket No. 21-1581
     K.S., an Infant, as Parent and Natural Guardian of C.S.,
     an Infant, Individually,

     lllllllllllllllllllllPlaintiff - Appellant,

     v.

     Royal Sovereign International, Inc., Royal Centurian
     Inc., BJ's Wholesale Club, Inc.,

     lllllllllllllllllllllDefendants-Cross-Claimants-Third Party
     Plaintiffs- Appellees

     ADT LLC, Defenders, Inc., DBA Protect Your Home,

     lllllllllllllllllllllDefendants-Cross Defendants- Appellees,

     RS Ningbo, Inc., Royal Sovereign Qingdao, AKA RS
     Qingdao,

     lllllllllllllllllllllDefendants-Cross Defendants,

     Taishan City Kexinte Motor Products Co., LTD.,

     lllllllllllllllllllllThird Party Defendant.
     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.




MANDATE ISSUED ON 08/05/2021
             Case 21-1581, Document
Case 2:17-cv-07020-JS-ARL   Document44,
                                     19008/05/2021, 3151020,
                                           Filed 08/05/21    Page2
                                                          Page 2 of of 2
                                                                    2 PageID #: 1464




       The stipulation is hereby "So Ordered".




                                                 For The Court:
                                                 Catherine O'Hagan Wolfe,
                                                 Clerk of Court
